Order entered March 12, 2014




                                                                            In The
                                                       Court of Appeals
                                                Fifth District of Texas at Dallas
                                                                 No. 05-14-00065-CV

                                               JERRY CHAMBERS, ET AL., Appellants

                                                                                V.

                                         ALLSTATE INSURANCE COMPANY, Appellee

                                         On Appeal from the 422nd Judicial District Court
                                                    Kaufman County, Texas
                                               Trial Court Cause No. 87353-422

                                                                          ORDER
                   Before the Court is appellants’ February 18, 2014 alternative motion to change this

       appeal into a petition for writ of mandamus. Subject to correction of the cause number listed on

       the trial court’s December 3, 2013 order, it appears this Court has jurisdiction over this appeal. 1

       Accordingly, we DENY appellants’ motion as moot.


                                                                                       /s/         CAROLYN WRIGHT
                                                                                                   CHIEF JUSTICE




1
    In a letter dated March 10, 2014, the Court requested that appellants obtain an order nunc pro tunc with the correct trial court cause number.